
	
		II
		112th CONGRESS
		1st Session
		S. 1043
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2011
			Mr. Graham (for himself
			 and Mr. Chambliss) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Independence and Security Act of 2007
		  to promote energy security through the production of petroleum from oil sands,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Oil Sands Energy Security Act of
			 2011.
		2.Procurement and
			 acquisition of alternative fuelsSection 526 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17142) is repealed.
		
